Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying QuarterlyReport on Form 10-Q of Infinity Augmented Reality, Inc., for the quarter ending February 28, 2014, I, Enon Landenberg, President and Chief Executive Officer of the Company, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Qfor the quarterending February 28, 2014, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such QuarterlyReport on Form 10-Q for the quarterending February 28, 2014, fairly represents in all material respects, the financial condition and results of operations of Infinity Augmented Reality, Inc. Date: April 11, 2014 /s/ Motti Kushnir Motti Kushnir Chief Executive Officer (principal executive officer and duly authorized officer)
